IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
                IN AND FOR NEW CASTLE COUNTY

Bruce Wood,                             )
      Plaintiff,                        )
                                        )
             v.                         )    C.A. No. N14C-04-264 ALR
                                        )
Brian Collison, Department of           )
Correction,                             )
      Defendants.                       )


                   Upon Plaintiff’s Motion for an Emergency Injunction
                                         DENIED


      Plaintiff Bruce Wood filed a complaint against the Department of Correction

and Corrections Officer Brian Collison. Defendants have been served, and have

filed Answers. The case is scheduled for trial on March 2, 2015. Plaintiff has now

filed a “Motion for Emergency Injunction” stating, in part, that Department of

Correction has engaged in retaliation against him since Plaintiff filed this lawsuit.

Specifically, Plaintiff complains of a drug test on June 7, 2014, being subject to a

search of his “living area” on June 7, 2014, and being subject to a strip search on

June 25, 2014. Plaintiff seeks a court order granting an “emergency injunction”

against “retaliation and harassment.”
       In consideration of Plaintiff’s Motion for An Emergency Injunction, the

response in opposition filed thereto by the Department of Correction and Collison,

and Plaintiff’s reply, the Court finds as follows:

       1. Assuming arguendo that this court has the authority to issue the injunctive

relief sought by Plaintiff, to obtain injunctive relief “the moving party must

demonstrate a reasonable probability of success on the merits, that absent

injunctive relief, irreparable harm will occur, and that the harm the movant will

suffer if the requested relief is denied outweighs the harm the opponents will suffer

if relief is granted.”1 The burden on the moving party is rigorous; the relief

accomplished by a preliminary injunction is extraordinary. 2 “Relief will not be

granted merely to allay the fears or apprehension of the plaintiff where there is no

showing or reasonable ground for believing that the defendant is about to commit

the wrongs complained of or where it appears that he is without the opportunity or

intention of doing so.” 3 A preliminary injunction will be ordered only where the

Court is persuaded that equity demands relief to avoid a serious injury that will

occur before a final disposition on the merits can be made. 4




1
  Hollinger Inc., v. Hottinger Int’l, Inc., 858 A.2d 343, 371 (Del. Ch. 2004).
2
  See Frazer v. Worldwide Energy Corp., 1987 WL 8739, at *5 (Del. Ch. Feb. 19, 1987).
3
  State v. Del State Educ, Ass’n, 326 A.2d 868, 876 (Del 1974).
4
  See id.
                                              2
       2. Furthermore, because of the intractable problems of prison administration,

a request for injunctive relief in the prison context must be viewed with

considerable caution. 5

       3. DOC has the expertise and experience to manage the day to day activities

within the prisons. Courts defer to both the legislature and executive branches

with respect to policies within the prison institutions, including discipline

guidelines, grievance procedures and the administration of inmates in general. 6 The

Court does not oversee or direct the prison system. The Court’s obligation is to

simply protect inmates’ constitutional or statutory rights, and it will not assume the

role of an administrator of the numerous grievances filed by unhappy prisoners. 7

       4. Wood contends that respondents have subjected him to a campaign of

retaliatory harassment. He claims that he was singled out for a random drug test.

Woods also complains that he has been singled out and searched for no reason,

because he “has only been shook down, searched and strip searched a couple of

times in the 8 years he has been incarcerated.” 8

       5. Searches of cells are necessary for institutional security. 9 Maintaining a

safe and efficient prison requires prison officials to have knowledge about and


5
  Rush v. Correctional Med. Services, Inc., 287 F.App’x 142, 144 (3d Cir.2008) (unpublished)
(citing Goff v. Harper, 60 F.3d 518, 520 (8th Cir.1995).
6
  Ross v. Dep’t of Corr., 722 A.2d 815, 820 (Del. Super. Ct. 1998).
7
  Id.
8
  Searches are commonly referred to as “shakedowns,” and are an unpleasant part of prison life.
9
  See, Exhibit A.
                                               3
access to contraband kept by prisoners. Institutional searches of prisoners and cells

are routine and expected.

           6. A movant must have either a property or possessory interest and a

legitimate expectation of privacy in the areas searched. 10 While Wood complains

of shakedowns and searches of his cell, “prisoners have no legitimate expectation

of privacy.” 11

           5. Notwithstanding, “courts have found a cause of action for violation of the

right of access stated where it was alleged that prison officials confiscated and/or

destroyed legal materials,” such violation of the First Amendment right of access

to the courts requires that the litigant demonstrates he was actually injured. 12 Here,

Wood does not demonstrate that he has been actually injured. Rather he states that

he is suspicious that Defendants are tampering with his legal mail. 13

           6. Wood has not produced evidence of irreparable harm. In addition, the

record does not support a likelihood of success on the merits. Wood fails to

demonstrate the necessary requisites for injunctive relief, therefore his request

must be denied.




10
   Rakas v. Illinois, 439 U.S. 128, 148 (1978); Thomas v. State, Del. Supr., 467 A.2d 954, 957
(1983).
11
   Hudson v. Palmer, 468 U.S. 517, 530 (1984).
12
     See Lewis v. Casey, 518 U.S. 343, 351 (1996); Christopher v. Harbury, 536 U.S. 403, 415 (2002).
13
     See Incoming Legal/Certified Mail Log attached as Exhibit F.

                                                          4
     NOW, THEREFORE, this 22nd day of July 2014, Plaintiff’s Motion for

an Emergency Injunction is hereby DENIED.

     IT IS SO ORDERED.

                                Andrea L. Rocanelli
                                _____________________________
                                Honorable Andrea L. Rocanelli




                                  5